Title: From Thomas Jefferson to John Wayles Eppes, 23 December 1800
From: Jefferson, Thomas
To: Eppes, John Wayles



Dear Sir
Washington Dec. 23. 1800.

I arrived here on the 4th. day of my journey without accident, & found myself better provided with lodgings than I expected. in general Congress is comfortably & conveniently lodged; dearer however than at Philadelphia; in my own case considerably so. the French treaty will meet considerable opposition in Senate. the judiciary system is again brought forward, & there is great fear will prevail. a system of territorial government is also on the anvil, which is expected to be highly enough tempered.—the actual votes of Vermont, Kentucky, & Tennissee are not yet known, but it is believed the two republican candidates will have each 73. votes in the whole, mr A. 65. and P. 64. the Feds are determined to avail themselves of the parity of votes between the two highest candidates, & to prevent an election in Congress; which they may do, as there are but 7. states which have republican majorities in the H. of R. & 9. are necessary to make a choice. Colo. Burr behaves with candour in this dilemma, but what is to be the issue of it no mortal can foresee.—I will pray you to attend to mr Powell, & get him on as soon as possible. you may assure him that the first work in the spring shall be to build a good nailery. I hope you will also exert yourself to hire me what good labourers you can, not exceeding 10. I heard of your leaving Edgehill in health, but nothing later. my tenderest affections to my ever dearest Maria; and cordial salutations of esteem & attachment to yourself. Adieu.

Th: Jefferson

